DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-12 and 19-20) in the reply filed on 5/19/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.

Claim Objections
Claims 5, 9-10 and 19-20 are objected to because of the following informalities:
In claim 5; “tool channel sized”, “endoscope channel sized”, and “illumination channel sized” should be changed to say “tool sized channel”, “endoscope sized channel”, and “illumination sized channel”.
In claim 9; “the degree” should be changed to “a degree”.
In claim 10; “the surgical site” should be changed to “a surgical site”.
In claim 19; “the working channel” should be changed to “the at least one working channel” for consistency.
In claim 19, bullet (ii); “a shaft” should be changed to “the shaft” since it is clear from the context of the claim and the specification that the Applicant intended to refer to the same shaft previously set forth.
In claim 20, under bullet (i) “a distal end of the flexible tool” should be changed to “the flexible end of the flexible tool” since it is clear from the context of the claim and the specification that the Applicant intended to refer to the same distal end of the flexible tool previously set forth.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (WO2015088961).
Regarding claim 1, Lucas discloses a guide sheath (Lucas, Pg 8, lines 16-30; “The needle systems disclosed herein comprise an outer sheath and a flexible needle. […] These features of the needle systems disclosed herein may enhance the steerability, stability, and distance/trajectory control of a needle during insertion in a minimally invasive procedure. Thus, the needle systems disclosed herein may improve the performance of steerable needles, and may increase the range of suitable applications for steerable needles. For example, in one instance, the flexible needle systems disclosed herein may enable the user to more accurately reach and sample a target biopsy location, more easily navigate around critical structures, and decrease the chance of inaccurate biopsie”) comprising:
(a) an origin port (at least port 625 and 630) comprising one or more proximal channel openings (Lucas, Figures 21-23 showing proximal ports) (Lucas, Pg 34, lines 2-10; “In the pictured embodiment, the needle handle 605 includes a primary port 625 and a secondary port 630. In alternative embodiments, the needle handle 605 may have a different configuration and/or number of ports”) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”);
(b) a destination port comprising one or more distal channel openings, wherein the destination port is distal to the origin port (Lucas, Figures 3A-3C, 14-15, and  21-23 showing distal channel openings) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”);
(c) a shaft (one or more lumens) between the origin port and the destination port, the shaft comprising:
(i) one or more channels, wherein each channel of the one or more channels connects one proximal channel opening of the one or more proximal channel openings to one distal channel opening of the one or more distal channel openings (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), and
(ii) an articulating portion at a distal end of the shaft, wherein a distal end of the articulating portion is connected to the destination port (Lucas, Pg 3, lines 4-13; “an elongate, flexible member. In one aspect, the elongate, flexible member extends from a proximal end to a distal end, and includes a sensor system”) (Lucas, Pg 17, lines 19-23; “the distal portion 234 is configured to actively articulate in response to the teleoperational assembly and/or control signals from the actuator 210”); and
(d) a position sensor located at the destination port, wherein the position sensor is configured to cooperate with an image guided surgery (IGS) navigation system to determine a current position of the position sensor (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”) (Lucas, Figure 15; showing the position sensor adjacent to the destination port as described in the citation above) (Lucas, Pg 36-37; “The data read by the sensor system 235 can be converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the medical instrument 805”) (Lucas, Pg 10, lines 11-17; “The teleoperational medical system 100 also includes a sensor system 108 with one or more sub-systems for receiving information about the instruments of the teleoperational assembly. Such sub-systems may include a position sensor system (e.g., an electromagnetic (EM) sensor system);”) (Lucas, Pg 15, lines 15-20; “The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”);
wherein each channel of the one or more channels is adapted to receive a flexible surgical tool at that channel's proximal channel opening and guide the flexible surgical tool to that channel's distal channel opening as the flexible surgical tool is advanced into that channel (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”).

Regarding claim 2, Lucas discloses all of the limitations of claim 1 as discussed above.
Lucas further discloses wherein the position sensor is configured to generate an electrical signal in response to a magnetic field, wherein the electrical signal generated by the position sensor is configured to indicate the position of the position sensor within the magnetic field (Lucas, Pg 15, lines 26-30; “The EM sensor system 235 may include one or more conductive coils that may be subjected to an externally generated electromagnetic field. Each coil of the EM sensor system 235 then produces an induced electrical signal having characteristics that depend on the position and orientation of the coil relative to the externally generated electromagnetic field”).

Regarding claim 3, Lucas discloses all of the limitations of claim 1 as discussed above.
Lucas further discloses wherein the origin port comprises a handle from which the shaft extends, wherein the handle is adapted to be held in a hand during use (Lucas, Pg 33, lines 8-9; “The proximal portion 600 includes a needle handle 605, a sheath handle 610, and a stabilizer tube handle 615”).

Regarding claim 10, Lucas discloses all of the limitations of claim 1 as discussed above.
Lucas further discloses wherein the IGS navigation system is configured to display the current position of the destination port on a pre-operative image of the surgical site based on a signal from the position sensor (Lucas, Pg 10-11; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108. The display 110 and the operator input system 106 may be oriented so the operator can control the medical instrument system 104 and the operator input system 106 with the perception of telepresence. Alternatively or additionally, display system 110 may present images of the surgical site recorded and/or imaged preoperatively […] the display system 110 may display a virtual visualization image in which the actual location of the medical instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images to present the surgeon with a virtual image of the internal surgical site at the location of the tip of the medical instrument”) (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”).

Regarding claim 11, Lucas discloses all of the limitations of claim 10 as discussed above.
Lucas further discloses wherein the IGS navigation system is further configured to determine a current flex of the articulating portion and display the articulating portion on the pre-operative image based on the current position and the current flex (Lucas, Pg 15; “the sensor system 235 may be coupled to a tracking system that interrogates the shape sensor and processes the received shape data. Regardless of the specific steering mechanism of the needle 225, the usability of the needle system 205 is enhanced by the inclusion of the sensor system 235. The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”) (Lucas, Pg 10; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108. The display 110 and the operator input system 106 may be oriented so the operator can control the medical instrument system 104 and the operator input system 106 with the perception of telepresence”).

Regarding claim 12, Lucas discloses all of the limitations of claim 11 as discussed above.
Lucas further discloses wherein the IGS navigation system is further configured to determine a position of a distal end of a deployed tool within a channel of the one or more channels and display the position of the distal end of the deployed tool on the pre-operative image (Lucas, Pg 15-16; “For example, in some embodiments, the sensor system 235 comprises a 5-DOF EM sensor configured to provide position and/or orientation data related to the tip of the needle (e.g., to allow the user to recognize where the needle tip is within the patient as the needle is extended)”).

Regarding claim 19, Lucas discloses an image guided surgery (IGS) navigation system (Lucas, Pg 8, lines 16-30; “The needle systems disclosed herein comprise an outer sheath and a flexible needle. […] These features of the needle systems disclosed herein may enhance the steerability, stability, and distance/trajectory control of a needle during insertion in a minimally invasive procedure. Thus, the needle systems disclosed herein may improve the performance of steerable needles, and may increase the range of suitable applications for steerable needles. For example, in one instance, the flexible needle systems disclosed herein may enable the user to more accurately reach and sample a target biopsy location, more easily navigate around critical structures, and decrease the chance of inaccurate biopsie”) comprising:
(a) a magnetic field generator operable to provide a magnetic field (Lucas, Pg 15, lines 26-30; “The EM sensor system 235 may include one or more conductive coils that may be subjected to an externally generated electromagnetic field. Each coil of the EM sensor system 235 then produces an induced electrical signal having characteristics that depend on the position and orientation of the coil relative to the externally generated electromagnetic field”);
(b) a guide sheath comprising:
	(i) a shaft (one or more lumens) defining at least one working channel configured to slidably receive an instrument (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), wherein the working channel is open at a distal end of the shaft (Lucas, Figures 3A-3C, 14-15, and  21-23 showing distal channel openings) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”)
(ii) an articulating portion at a distal end of a shaft, the articulating portion having a distal end (Lucas, Pg 3, lines 4-13; “an elongate, flexible member. In one aspect, the elongate, flexible member extends from a proximal end to a distal end, and includes a sensor system”) (Lucas, Pg 17, lines 19-23; “the distal portion 234 is configured to actively articulate in response to the teleoperational assembly and/or control signals from the actuator 210”); and
(iii) a position sensor located at or distal to the distal end of the articulating portion, wherein the articulating portion is operable to change the position of the distal end of the articulating portion relative to the shaft (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”) (Lucas, Figure 15; showing the position sensor adjacent to the destination port as described in the citation above) (Lucas, Pg 36-37; “The data read by the sensor system 235 can be converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the medical instrument 805”) (Lucas, Pg 10, lines 11-17; “The teleoperational medical system 100 also includes a sensor system 108 with one or more sub-systems for receiving information about the instruments of the teleoperational assembly. Such sub-systems may include a position sensor system (e.g., an electromagnetic (EM) sensor system);”) (Lucas, Pg 15, lines 15-20; “The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”);
(c) a display (Lucas, Pg 10; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108.”); and
(d) a processor configured to:
(i) determine a current position of the position sensor within the magnetic field (Lucas, Pg 15, lines 15-20; “The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”), and
(iii) display a first representation of the position of a distal end of the guide sheath on a preoperative image in real-time based on a signal generated by the position sensor in response to the magnetic field (Lucas, Pg 10-11; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108. The display 110 and the operator input system 106 may be oriented so the operator can control the medical instrument system 104 and the operator input system 106 with the perception of telepresence. Alternatively or additionally, display system 110 may present images of the surgical site recorded and/or imaged preoperatively […] the display system 110 may display a virtual visualization image in which the actual location of the medical instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images to present the surgeon with a virtual image of the internal surgical site at the location of the tip of the medical instrument”) (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”).

Regarding claim 20, Lucas discloses all of the limitations of claim 19 as discussed above.
Lucas further discloses a flexible tool positioned within the working channel of the guide sheath with a distal end of the flexible tool extending from the distal end of the articulating portion (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), wherein the processor is further configured to:
(i) determine a position of a distal end of the flexible tool (Lucas, Pg 15-16; “For example, in some embodiments, the sensor system 235 comprises a 5-DOF EM sensor configured to provide position and/or orientation data related to the tip of the needle (e.g., to allow the user to recognize where the needle tip is within the patient as the needle is extended)”), and
(ii) display a second representation of the position of the distal end of the flexible tool on the preoperative image in real-time Lucas, Pg 15-16; “(e.g., to allow the user to recognize where the needle tip is within the patient as the needle is extended)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Richer et al. (US20180099125, hereafter Richer).
Regarding claim 4, Lucas discloses all of the limitations of claim 1 as discussed above.
Lucas further discloses a sensor system positioned within a channel of the one or more channels, with a distal tip of the sensor system positioned at the destination port, wherein the position sensor is positioned at the distal tip of the navigation guidewire (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”) (Lucas, Figure 15; showing the position sensor adjacent to the destination port as described in the citation above).
Lucas does not clearly and explicitly disclose wherein the sensor system is a navigation guidewire.
In an analogous navigated medical device field of endeavor Richer discloses wherein a sensor system is a navigation guidewire (Richer, Para 23; “The guidewire managing assemblies of the present disclosure utilize a guidewire including at least one medical positioning sensor and work in combination with a medical positioning system and the various components thereof that can track the medical positioning sensor on a readable display for an operator to view in real time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas wherein the sensor system is a navigation guidewire in order to allow for accurately navigation of the device with increased confidence levels which leads to more consistent and improved patient outcomes as taught by Richer (Richer, Para 20).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Rozenfeld et al. (US20150327757, hereafter Rozenfeld).
Regarding claim 5, Lucas discloses all of the limitations of claim 1 as discussed above.
Lucas further discloses wherein the one or more channels comprise a tool channel sized and configured to receive a tool (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), an endoscope (Lucas, Pg 13; “teleoperational platform 215 may enable mechanical articulation and control of a variety of medical instruments in addition to the needle system 205, such as, by way of non-limiting example, tissue graspers, electrosurgical cautery probes, retractors, staplers, vessel sealers, endoscopes, scalpels, ultrasonic shears, and suction/irrigation instruments […] traditional manually operated medical instruments, such as endoscopy”), and an illumination source (Lucas, Pg 12, lines 26-34; “The teleoperational medical system 100 may further include optional operation and support systems (not shown) such as illumination systems”).
Lucas does not clearly and explicitly disclose an endoscope sized channel and configured to receive the endoscope and an illumination sized channel and configured to receive the illumination source.
In an analogous instrument introduction system into a patient’s body field of endeavor Rozenfeld discloses an endoscope sized channel and configured to receive an endoscope and an illumination sized channel and configured to receive an illumination source (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: A channel to accommodate a standard endoscopic camera […] at least one channel comprising optical fibers or an LED to provide additional light to the surgical field to prevent blocking or shadowing caused by the surgical tool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas to include an endoscope sized channel and configured to receive the endoscope and an illumination sized channel and configured to receive the illumination source in order allow for a patient to remain in a natural body position during surgery and prevent the risk of tissue damage as taught by Rozenfeld (Rozenfeld Para 3) and in order to perform procedures where these tools are required.

Regarding claim 6, Lucas as modified by Rozenfeld above discloses all of the limitations of claim 5 as discussed above.
Lucas as modified by Rozenfeld above further discloses an irrigation and suction tool (Lucas, Pg 12, lines 26-34; “The teleoperational medical system 100 may further include optional operation and support systems (not shown) such as […] suction systems”).
Lucas does not clearly and explicitly disclose (a) an integrated endoscope positioned within the endoscope channel; (b) the irrigation and suction tool positioned within the tool channel; and (c) an illumination source positioned within the illumination channel.
However, Rozenfeld further discloses (a) an integrated endoscope positioned within the endoscope channel (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: A channel to accommodate a standard endoscopic camera”);
(b) an integrated irrigation and suction tool positioned within the tool channel (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: […] A preferably small diameter channel to provide ongoing suction, used to evacuate smoke or gas while using a laser or performing diathermy. The proximal outlet of this channel is preferably designed to attach to a standard suction tube […] Preferably at least two channels to accommodate the flexible, rotatable and articulating surgical tools. […] The tools will comprise at least: […] articulating suction handpiece in addition to or in place of the suction side-channel. The surgical tool can be selected from a group consisting of […] suction”); and
(c) an illumination source positioned within the illumination channel (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: […] at least one channel comprising optical fibers or an LED to provide additional light to the surgical field to prevent blocking or shadowing caused by the surgical tool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Rozenfeld above to include an integrated endoscope positioned within the endoscope channel; (b) the irrigation and suction tool positioned within the tool channel; and (c) an illumination source positioned within the illumination channel in order allow for a patient to remain in a natural body position during surgery and prevent the risk of tissue damage as taught by Rozenfeld (Rozenfeld Para 3) and in order to perform procedures where these tools are required.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Au et al. (WO2013056006, hereafter Au).
Regarding claim 7, Lucas discloses all of the limitations of claim 1 as discussed above.
Lucas does not clearly and explicitly disclose a second position sensor located proximal to the articulating portion, wherein the second position sensor is configured to operate with the IGS navigation system to determine a current position of the second position sensor.
In an analogous articulating insertion device field of endeavor Au discloses a position sensor located proximal to an articulating portion, wherein the second position sensor is configured to operate to determine a current position of the second position sensor (Au, Para 13; “In accordance with an aspect of the present invention, a sensor system for a catheter has a thicker proximal section containing one or more electromagnetic (EM) sensors and a thinner distal section containing a fiber shape sensor. The EM sensor can provide an accurate measurement of a base point of the distal section relative to the anatomy of a patient, while the fiber sensor measures the shape of the distal section extending from the base point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include a second position sensor located proximal to the articulating portion, wherein the second position sensor is configured to operate with the IGS navigation system to determine a current position of the second position sensor in order to allow for accurate measurement of a base point relative to the flexible distal section which reduces inaccuracy as taught by Au (Au, Para 13).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Okazaki et al. (US US20180110403, hereafter Okazaki).
Regarding claim 8, Lucas discloses all of the limitations of claim 1 as discussed above.
Lucas further discloses a control wire having a first end fixed at distal end of the guide sheath and a second end proximal to the first end to cause the articulating portion to flex in a first direction (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) hat extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225”).
Lucas does not clearly and explicitly disclose that the second end of the control wire may be retracted to cause the articulation.
In an analogous inserted flexible lumen device field of endeavor Okazaki discloses that a second end of a control wire may be retracted to cause articulation (Okazaki, Para 36; “By being rotated by an operator, the bend control section 12a pulls the bending wire toward the base end by a distance corresponding to the rotated amount so as to bend the sheath bending section 14 by a bending angle corresponding to the rotated amount”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas wherein the second end of the control wire may be retracted to cause the articulation in order to more accurately control the bending angle as taught by Okazaki (Okazaki, Para 66 and 36).

Regarding claim 9, Lucas as modified by Okazaki above discloses all of the limitations of claim 8 as discussed above.
Lucas does not clearly and explicitly disclose wherein a distance of displacement of the control wire within the guide sheath determines the degree to which the articulating portion flexes in the first direction.
However, Okazaki further discloses wherein a distance of displacement of a control wire determines the degree to which an articulating portion flexes in the first direction (Okazaki, Para 36; “By being rotated by an operator, the bend control section 12a pulls the bending wire toward the base end by a distance corresponding to the rotated amount so as to bend the sheath bending section 14 by a bending angle corresponding to the rotated amount”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Okazaki above wherein a distance of displacement of the control wire within the guide sheath determines the degree to which the articulating portion flexes in the first direction in order to more accurately control the bending angle as taught by Okazaki (Okazaki, Para 66 and 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793